DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 12/30/2021.  
Claims 1, 6-8, 11-13, 16, 19 and 20 have been amended.  Claim 44 has been newly added.  Claims 10, 17 and 18 have been canceled. 
The 35 U.S.C. 101 rejection has been withdrawn due to the incorporation of the subject matter of claim 10 into the independent claims.  

Response to Arguments
Applicant' s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-5, 8, 9, 11, 13, 19, 20, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki et al. (US-2015/0230054 hereinafter, Myllymaki) in view of Ding et al. (US-2021/0044933 hereinafter, Ding).
Regarding claim 1, Myllymaki teaches a method performed by an apparatus (Fig. 1 [115]), said method comprising:
receiving a representation of a geofence for each geofence of one or more geofences from a server (Fig. 1 [105 or 110]) via a network (Fig. 1 [125], Page 3 [0030-0031] and Page 5 [0059]), wherein the representation of a geofence comprises a set of sub-geofences (Fig. 3B [305] and Page 3 [0035]), and wherein the sub-geofences of a set of sub-geofences represent splitted components of the geofence associated with the set of sub-geofences; (Fig. 2B as compared to Fig. 3B, Page 3 [0033 & 0035]) and
checking whether a location of the apparatus is within a geofence defined by a representation of a geofence of the one or more geofences.  (Page 5 [0058])
Myllymaki differs from the claimed invention by not explicitly reciting receiving a representation of a geofence for each geofence of one or more geofences and at least a portion of a model of a radio network1 from a server via a network during a same transmission session.  

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Myllymaki after modifying it to incorporate the ability to send geo-fence data and map data together during the same transmission session of Ding since it enables matching the cell ID of the base station currently connected to the apparatus to the geo-fence data in order to determine whether the apparatus has entered the geo-fence.  (Ding Page 10 [0108])
Regarding claim 2, Myllymaki in view of Ding teaches where a sub-geofence of a set of sub-geofences has less geometrical complexity compared to the geometrical complexity of the geofence associated with the set of sub-geofences.  (Myllymaki Pages 1-2 [0019] and Fig. 3B i.e. a square or a triangle as compared to the polygon made up of 2 squares and a triangle)
i.e. a square or a triangle as compared to the polygon made up of 2 squares and a triangle, 6 sides)
Regarding claim 4, Myllymaki in view of Ding teaches wherein each sub-geofence of a set of sub-geofences is defined by a triangle.  (Myllymaki Page 2 [0021], Page 3 [0035], Fig. 6 [602], Fig. 3B and Fig. 4 [407])
Regarding claim 5, Myllymaki in view of Ding teaches wherein the sub-geofences of a set of sub-geofences do not overlap with each other.  (Myllymaki Fig. 3B and Page 4 [0044] “the dynamic geofencing module 140 tiles the geometry of a geographic place by arranging multiple instances of a certain shape, such as a hexagon, a rectangle, a triangle, a parallelogram, etc. The size of each instance can be selected so as to line up the multiple instances of the shape perfectly with each other without overlapping.”)
Regarding claim 8, Myllymaki in view of Ding teaches wherein the at least one representation of a geofence is within an area defined by the at least a portion of the model of the radio network.  (Ding Page 10 [0107-0108])
Regarding claim 9, Myllymaki in view of Ding teaches before said receiving a representation of a geofence for each geofence of one or more geofences from a server via a network, causing the transmission of a geofence request to the server via a network (Ding Fig. 6 [Request geo-fence data] and Pages 10-11 [0108] “The geo-fence data may be actively pushed by the service open platform 200 to the terminal device 100, or may 
Regarding claim 11, Myllymaki in view of Ding teaches wherein said checking whether a location of the apparatus is within a geofence defined by a representation of a geofence of the one or more geofences comprises checking if2 the location is within a sub-geofence of the set of sub-geofences associated with the geofence.  (Myllymaki Page 5 [0058-0063])
Regarding claim 13, Myllymaki in view of Ding teaches determining the location based on a radio map, in particular said radio map received from a server via the network.  (Myllymaki Page 3 [0030-0031], Page 4 [0046] and Page 5 [0058-0063])
Regarding claim 19, the limitations of claim 19 are rejected as being the same reasons set forth above in claim 1.  See additionally Myllymaki Fig. 1 [130, 132 & 138].  

causing the transmission (Page 5 [0059]) of a representation of a geofence for each geofence of one or more geofences of a set of at least one geofence to a second apparatus (Fig. 1 [115]) via a network (Fig. 1 [125]), wherein the representation of a geofence comprises a set of sub-geofences (Fig. 3B [305] and Page 3 [0035]), and wherein the sub-geofences of a set of sub-geofences represent splitted components of the geofence associated with the set of sub-geofences.  (Fig. 2B as compared to Fig. 3B, Page 3 [0033 & 0035])
Myllymaki differs from the claimed invention by not explicitly reciting determining a set of at least one geofence to provide to a second apparatus based at least in part on at least one of (a) a location estimate of the second apparatus, (b) storage size of a memory of the second apparatus, or (c) a radio map associated with the second apparatus.  
In an analogous art, Ding teaches a method for activating services based on user location (Abstract) that includes determining a set of at least one geofence to provide to a second apparatus based at least in part on at least one of (a) a location estimate of the second apparatus, (Ding Fig. 6 [Request geo-fence data] and Pages 10-11 [0108] “The geo-fence data may be actively pushed by the service open platform 200 to the terminal device 100, or may be sent to the terminal device 100 based on a request initiated by the terminal device 10” and “the geo-fence service 291 may buffer, according to a preference setting of the user, geo-fence data of an area that the user is interested in into the MCU 103, or buffer, into the MCU 103, data of a geo-fence near a current location of the 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Myllymaki after modifying it to incorporate the ability to send relevant geo-fence data based on the location estimate of the apparatus of Ding since it enables matching the cell ID of the base station currently connected to the apparatus to the geo-fence data in order to determine whether apparatus has entered the geo-fence.  (Ding Page 10 [0108])
Regarding claims 41-42, the limitations of claims 41-42 are rejected as being the same reasons set forth above in claims 2 and 3.  
Claims 6-7 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Ding as applied to claim 1 above, and further in view of Srivastava et al. (US-2013/0310053 hereinafter, Srivastava).
Regarding claim 6, Myllymaki in view of Ding teaches receiving a radiomap from a server via the network (Myllymaki Page 2 [0028]), wherein, in particular receiving a representation of a geofence for each geofence of one or more geofences from a server (Myllymaki Fig. 1 [105 or 110]) via a network (Myllymaki Fig. 1 [125]), but differs from the claimed invention by not explicitly reciting wherein information packets corresponding to the at least a portion of the model of the radio network and information packets corresponding to the representation of the geofence are received during a same transmission session.  note: while it can be argued that Ding provides such information see [0107-0108], the Examiner is citing an additional reference that also shows such teaching.  

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Myllymaki in view of Ding after modifying it to incorporate the ability to send geo-fence data and map data during the same transmission session of Srivastava since it enables geofence data and the related Cell-IDs to the geofences to be stored locally for reference by the mobile device.  (Srivastava Page 5 [0038] and Pages 5-6 [0042])
Regarding claim 7, Myllymaki in view of Ding and Srivastava teaches wherein the at least a portion of the model of the radio network is at least a part of an offline radiomap.  (Srivastava Page 5 [0038] and Pages 5-6 [0042])
	Regarding claim 43, the limitations of claim 43 are rejected as being the same reasons set forth above in claim 6.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Ding as applied to claim 1 above, and further in view of Persson et al. (US-2013/0060464 hereinafter, Persson).
Regarding claim 12, Myllymaki in view of Ding teaches the limitations of claim 10 above, but differs from the claimed invention by not explicitly reciting wherein said checking whether a location of the apparatus is within a geofence defined by a 
In an analogous art, Persson teaches a method and system for determining whether an object of a point of interest is within a line in sight (Abtract) that includes using barycentric coordinates.  (Page 1 [0010] and Page 4 [0043])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Myllymaki in view of Ding after modifying it to incorporate the ability to use barycentric coordinates of Persson since it enables defining a triangle from a specific point and determining whether a point is within the triangle or not (Persson Page 4 [0043]), which aligns with determining whether a device is within a geo-fence of Myllymaki.  (Fig. 3B)
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Ding as applied to claim 1 above, and further in view of Li et al. (US-2014/0162692 hereinafter, Li).  
Regarding claim 14, Myllymaki in view of Ding teaches the limitations of claim 1, but differs by not explicitly reciting wherein said set of sub-geofences of a representation of a geofence for each geofence of the one or more geofences of the set of at least one geofence is associated with a first layer, and wherein for each geofence of at least one geofence of the one or more geofences the geofence is associated with at least one further layer, wherein each layer of the at least one further layer associated with the geofences comprises a set of sub-geofences being at least partially nested with the set of sub-geofences of the first layer associated with the geofence; wherein in particular, 
In an analogous art, Li teaches a geofencing system and method (Abstract) that includes having a first and second layer of geofences (Pages 3-4 [0038] “this example illustrates the concept of concentric of layered geofences for the same commercial establishment or POI (point of interest), an outer geofence for advertising and inner geofence for customers inside the premises”), wherein each each layer of the at least one further layer associated with the geofences comprises a set of sub-geofences being at least partially nested with the set of sub-geofences of the first layer associated with the geofence; (Pages 3-4 [0038] “concentric of layered geofences“)
wherein in particular, each layer of the at least one further layer associated with the geofences is part of the representation of a geofence.  (Pages 3-4 [0038] all for the same commercial establishment or point of interest)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Myllymaki in view of Ding after modifying it to incorporate the ability to have concentric, layered and nested geofences of Li since it enables providing a wider area for advertisements and second action that is for a smaller area for customers.  (Li Pages 3-4 [0037-0038])
Regarding claim 15, Myllymaki in view of Ding and Li teaches wherein a set of sub-geofences associated with a further layer of a geofence is associated with a different action compared to an action associated with the set of sub-geofences associated with the first layer of the geofence.  (Li Pages 3-4 [0038] “one action is sent immediately on entering the geofenced area and a second action is sent if the device remains within the 
Regarding claim 16, Myllymaki in view of Ding and Li teaches checking whether a location of the apparatus is within a geofence defined by a set of sub-geofences associated with a further layer of a geofence of the one or more geofences, and, in particular, causing an action associated with the set of sub-geofences associated with a further layer, in particular, if at least one predefined threshold is exceeded.  (Li Pages 3-4 [0038] “one action is sent immediately on entering the geofenced area and a second action is sent if the device remains within the geofenced area for at least a predetermined period of time.” note: “if” statement and footnote above)
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Ding as applied to claim 20 above, and further in view of Siomina et al. (US-2014/0087754 hereinafter, Siomina)
Regarding claim 44, Myllymaki in view of Ding teaches the limitations of claim 20 above, but differs from the claimed invention by not explicitly reciting determining the set of sub-geofences using a Delaunay triangulation.  
In an analogous art, Siomina teaches a method and system for determining measurement uncertainty and multipath effects on positioning measurements (Abstract) that includes the ability to automatically preconfigure areas of interest using non-overlapping shapes includes using Delaunay triangulation.  (Fig. 4 and Page 8 [0081])
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the broadest, reasonable interpretation of “at least a portion of a model of a radio network” is just, “data”.  The claim does not utilize “at least a portion of a model of a radio network” in any way other than it is being received and “receiving” is not new and unobvious, the broadest reasonable interpretation is that it is simply, data.  However, for compact prosecution, the Examiner has cited art to show that the specific data is known.  
        The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff' d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.' ” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)).
        In method cases, the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
        The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.
        2 Under the broadest reasonable interpretation standard for conditional “if language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).